Citation Nr: 0617839	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-25 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to a rating higher than 40 percent for 
lumbosacral strain.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.	Whether the veteran perfected a timely appeal of a January 
2002 decision that denied a previous claim for a rating 
higher than 40 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, 
Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from January 2002 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In the January 2002 decision, the 
RO denied a claim - received on January 31, 2001, for a 
rating higher than 40 percent for lumbosacral strain.  In 
response, the veteran filed a timely notice of disagreement 
(NOD) with that determination, and in January 2003 
the RO sent him a statement of the case (SOC) concerning this 
claim.  But the RO later informed him, in September 2003 
correspondence, that it was questionable whether he had filed 
a timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement) to perfect his appeal to the Board on this issue.  
He is contesting the determination that he did not perfect a 
timely appeal of that January 2002 decision.

The RO has since, in a more recent November 2004 decision, 
denied another separate claim for a rating higher than 40 
percent for lumbosacral strain.  Also in that decision, the 
RO denied a claim for a TDIU.

The Board is remanding all three claims to the RO via the 
Appeals Management Center (AMC).  VA will notify the veteran 
if further action is required on his part.




REMAND

In a January 2006 statement, the veteran's attorney requested 
a hearing in Washington, DC, before a Veteran's Law Judge 
(VLJ) of the Board.  The Board scheduled the central office 
hearing for July 2006 and notified the veteran and 
his attorney of this.  The veteran since has indicated, 
however, in a June 2006 statement, that he will not be able 
to attend this hearing.  He canceled it and, instead, wants a 
videoconference hearing - with him at the RO and only the 
VLJ here in Washington.  So this type of hearing must be 
scheduled before deciding this appeal.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following:
	
Schedule the veteran for a 
videoconference hearing at the earliest 
opportunity, and notify him and his 
attorney of the date, time and location 
of this hearing.  Place a copy of this 
letter in the claims file.  
If, for whatever reason, the veteran 
changes his mind and withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, 
also document this in the claims file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


